NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the Federal Circuit
NSK CORPORATION, NSK LTD.,
AND NSK EUROPE LTD., -
Plaintiffs-Appellees,
AND
FAG ITALIA, S.P.A., SCHAEFF-LER GROUP USA,
INC., SCHAEFFLER KG, THE BARDEN
CORPORATION, AND THE BARDEN
CORPORATION (U.K.) LTD., _
Plaintiffs-Cr0ss Appellants,
AND
JTEKT CORPORATION AND
KOYO CORPORATION OF U.S.A.,
Plain,tiffs-Appellees,
AND
SKF AEROENGINE BEARINGS UK AND SKF USA
INC.,
Plaintiffs-Cr0ss Appellants,
V.
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellan,t,
AND

NSK CORP V. USITC 2
THE TIMKEN COMPANY,
Defen,dant-Appellant.
2011-1362, -1382, -1383, -1454
Appea1s from the United States Court of International
Trade in consolidated case nos. 06-CV-()334, 06-CV-0335,
and 06-CV-0336, Judge Judith M. Barzilay.
ON MOTION
ORDER
The United States Internationa1 Trade Commission
moves without opposition for a 21-day extension of time,
until October 28, 2011, for the appellants to file their
initial briefs.
Upon consideration thereof
IT ls ORDERE1) THAT:
The motion is granted No further extensions should
be anticipated.
FoR THE CoURT
 3 0  /s/ Jan Horbaly
Date J an Horba1y
Clerk
FlLED
u.s. const 0F APPEALs FOR
rmi FEnERAL csRcun‘
SEP 30 2011
.IAN HORBALY
CLERK

3
CC.
S
Nei1R. E11is, Esq.
Matthew P. Jaffe, Esq.
l\/lax F. Schutzman, Esq.
Herbert C. She11ey, Esq.
Eric P. Salonen, Esq.
David A.J. Goldiine, Esq.
NSK CORP V. USITC